DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 9/7/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krywitsky, Vigre, and Lockwood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krywitsky (U.S. Patent No. 5678607).
Claim 1, Krywitsky discloses: 
A fluid system comprising: 
a first conduit section (see annotated fig. 8 below) having a first conduit bore (see annotated fig. 8) extending from a first end of the first conduit section to a second end of the first conduit section, 
the first conduit bore including 
a first beveled surface (see annotated fig. 8) proximate the first end of the first conduit section and a first inner surface (see annotated fig. 8) spaced from the first end of the first conduit section by the first beveled surface, 
the first beveled surface and the first inner surface at least partially defining a first fluid passageway (see annotated fig. 8); 
a second conduit section (see annotated fig. 8) having a second conduit bore (see annotated fig. 8) extending from a first end of the second conduit section to a second end of the second conduit section (see annotated fig. 8), 
the second conduit bore including 
a second beveled surface (see annotated fig. 8) proximate the first end of the second conduit section and a second inner surface (see annotated fig. 8) spaced from the first end of the second conduit section by the second beveled surface, 
the second beveled surface and the second inner surface at least partially defining a second fluid passageway (see annotated fig. 8), 
wherein the first end of the first conduit section is coupled to the first end of the second conduit section to fluidly connect the first fluid passageway and the second fluid passageway (see annotated fig. 8); and 
a coating (see col. 13, lines 65-67 and col. 14, lines 1-3, where the beveled surfaces 129A may be plated or coated with either zinc or copper to provide a proper “hardness differential”) applied to the first beveled surface and to the second beveled surface (see fig. 3, where the beveled surface 129A, 129B would be coated).


    PNG
    media_image1.png
    795
    1040
    media_image1.png
    Greyscale


	Claim 2, Krywitsky discloses: 
The fluid system of claim 1, wherein the first inner surface and the second inner surface are substantially free of the coating (see col. 14, lines 1-3, where only the beveled surfaces are coated or plated).

	Claim 3, Krywitsky discloses:
The fluid system of claim 1, wherein the first conduit section includes an exterior surface having a threaded portion (see annotated fig. 8 above hereinafter) located proximate the first end of the first conduit section, and 
the second conduit section includes an exterior surface having a flange (see annotated fig. 8) proximate the first end of the second conduit section.

	Claim 4, Krywitsky discloses: 
The fluid system of claim 3, further comprising a nut (see annotated fig. 8) including threading that corresponds with the threaded portion of the first conduit section and 
a surface (see annotated fig. 8) configured to abut the flange of the second conduit section.

	Claim 5, Krywitsky discloses: 
The fluid system of claim 1, wherein the coating is a metal alloy (see col. 14, lines 1-3, where only the beveled surfaces are coated with Zinc or Copper).

	Claim 8, Krywitsky discloses: 
The fluid system of claim 1, further comprising a seal (see annotated fig. 8) disposed between the first conduit section and the second conduit section.

	Claim 9, Krywitsky discloses: 
The fluid system of claim 1, wherein the beveled surface of the first conduit section causes the first conduit bore to include a first diameter (see near element 124A in fig. 3) proximate the first end of the first conduit section and 
a second diameter (see below and near 124a in fig. 3, where there is a diameter at the edge) proximate the first inner surface, 
the first diameter being greater than the second diameter, and 
the beveled surface of the second conduit section causes the second conduit bore to include a first diameter (see below and near 124b in fig. 3, where there is a diameter at the edge) proximate the first end of the second conduit section and 
a second diameter (see below and near element 129b, where there is a diameter at the edge) proximate the second inner surface, 
the first diameter being greater than the second diameter (see fig. 3, where the first diameter is greater than the second diameter on both sides).

	Claim 10, Krywitsky discloses: 
A hammer union comprising: 
a first conduit section (see annotated fig. 8 above hereinafter) having a first conduit bore (see annotated fig. 8) extending from a first end of the first conduit section to a second end of the first conduit section, 
the first conduit bore including a first beveled surface (see annotated fig. 8) proximate the first end of the first conduit section and 
a first inner surface (see annotated fig. 8) spaced from the first end of the first conduit section by the beveled surface, 
the first beveled surface and the first inner surface at least partially defining a first fluid passageway (see annotated fig. 8); 
a second conduit section (see annotated fig. 8) having a second conduit bore extending from a first end of the second conduit section to a second end of the second conduit section (see annotated fig. 8), 
the second conduit bore including 
a second beveled surface (see annotated fig. 8) proximate the first end of the second conduit section and 
a second inner surface (see annotated fig. 8) spaced from the first end of the second conduit section by the second beveled surface, 
the second beveled surface and the second inner surface at least partially defining a second fluid passageway (see annotated fig. 8); 
a seal (see annotated fig. 8) interposed between the first conduit section and the second conduit section when the first conduit section is coupled to the second conduit section to fluidly connect the first fluid passageway and the second fluid passageway (see annotated fig. 8); and 
a thermal coating (see col. 13, lines 65-67 and col. 14, lines 1-3, where the beveled surfaces 129A may be plated or coated with either zinc or copper to provide a proper “hardness differential”; a coating of copper is being interpreted as a “thermal coating” because copper is known to have a high thermal conductivity, as discussed in the second paragraph in https://en.wikipedia.org/wiki/Copper_in_heat_exchangers) applied to at least one of the first beveled surface and the second beveled surface.

	Claim 11, Krywitsky discloses: 
The hammer union of claim 10, wherein the first conduit section includes an exterior surface having a threaded portion (see annotated fig. 8) located proximate the first end of the first conduit section, and 
the second conduit section includes an exterior surface having a flange (see annotated fig. 8) proximate the first end of the second conduit section.

	Claim 12, Krywitsky discloses: 
The hammer union of claim 11, further comprising a nut (see annotated fig. 8) including threading (see annotated fig. 8) that corresponds with the threaded portion of the first conduit section and 
a surface (see annotated fig. 8) configured to abut the flange of the second conduit, 
wherein if the nut is rotated in a first direction, the nut draws the first conduit and the second conduit towards each other (see annotated fig. 8), and 
if the nut is rotated in a second direction, the nut allows the first conduit and the second conduit to be separated (see annotated fig. 8).

Claim 14, Krywitsky discloses: 
The hammer union of claim 10, wherein the first conduit includes a first surface (129a as shown above the line “C” in fig. 3) circumscribing the first conduit bore, and 
the second conduit includes a second surface (129b as shown above the line “C” in fig. 3) circumscribing the second conduit bore, 
wherein the coating is applied to at least one of the first surface and the second surface (see col. 13, lines 65-67 and col. 14, lines 1-3, where the beveled surfaces 129A may be plated or coated with either zinc or copper to provide a proper “hardness differential”).

	Claim 15, Krywitsky discloses: 
The hammer union of claim 10, wherein the first conduit bore and the second conduit bore are substantially free of the coating (see col. 13, lines 65-67 and col. 14, lines 1-3, where the inner surface is silent on the use of a coating). 

	Claim 17, Krywitsky discloses: 
A fluid system comprising: 
a conduit section (see annotated fig. 8 above) having a conduit bore (see annotated fig. 8) extending from a first end of the conduit section to a second end of the conduit section, 
the conduit bore including a beveled surface (see annotated fig. 8) proximate the first end of the conduit section and 
an inner surface (see annotated fig. 8) spaced from the first end of the conduit section by the beveled surface, 
the beveled surface and the inner surface at least partially defining a fluid passageway (see annotated fig. 8); and 
a coating applied to the beveled surface (see col. 13, lines 65-67 and col. 14, lines 1-3, where the beveled surfaces 129A may be plated or coated with either zinc or copper to provide a proper “hardness differential”).

Claim 18, Krywitsky discloses: 
The fluid system of claim 17, wherein the coating comprises a metal alloy and 
applying the coating comprises depositing the metal alloy via a thermal spray.
It is noted that “via a thermal spray” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.  

Claim 20, Krywitsky discloses: 
The fluid system of claim 17, wherein the conduit section is a first conduit section that is configured to be joined to a second conduit section via a hammer union connection (see annotated fig. 8)

Claim(s) 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigre (U.S. Patent No. 10,072,777).
Claim 1, Vigre discloses: 
A fluid system comprising: 
a first conduit section (4, fig. 2) having a first conduit bore (see fig. 2, where there is a bore) extending from a first end of the first conduit section to a second end of the first conduit section, 
the first conduit bore including 
a first beveled surface (see annotated fig. 2 below) proximate the first end of the first conduit section and a first inner surface (see annotated fig. 2) spaced from the first end of the first conduit section by the first beveled surface, 
the first beveled surface and the first inner surface at least partially defining a first fluid passageway (see fig. 2, where the beveled surface is defining a fluid passageway); 
a second conduit (6, fig. 2) section having a second conduit bore (see fig. 2, where the second conduit comprises a bore) extending from a first end of the second conduit section to a second end of the second conduit section (see fig. 2), 
the second conduit bore including 
a second beveled surface (see annotated fig. 2) proximate the first end of the second conduit section and a second inner surface (see annotated fig. 2) spaced from the first end of the second conduit section by the second beveled surface, 
the second beveled surface and the second inner surface at least partially defining a second fluid passageway (see annotated fig. 2), 
wherein the first end of the first conduit section is coupled to the first end of the second conduit section to fluidly connect the first fluid passageway and the second fluid passageway (see annotated fig. 2); and 
a coating (see annotated fig. 2; for naming purposes of the rejection, the end portions of the “metal gasket” of Vigre is being referred to as the “coating” in the claims because a “coating” is being interpreted as “a layer of any substance spread over a surface”; see https://www.dictionary.com/browse/coating) applied to the first beveled surface and to the second beveled surface (see annotated fig. 2, where the coating is applied to both first and second beveled surface).


    PNG
    media_image2.png
    811
    999
    media_image2.png
    Greyscale


	Claim 2, Vigre discloses: 
The fluid system of claim 1, wherein the first inner surface and the second inner surface are substantially free of the coating (see annotated fig. 2 above hereinafter, where the inner surfaces are free of the coating).

	Claim 3, Vigre discloses: 
The fluid system of claim 1, wherein the first conduit section includes an exterior surface having a threaded portion (see annotated fig. 2 above hereinafter) located proximate the first end of the first conduit section, and 
the second conduit section (see annotated fig. 2) includes an exterior surface having a flange (see annotated fig. 2) proximate the first end of the second conduit section.

	Claim 4, Vigre discloses: 
The fluid system of claim 3, further comprising a nut (see annotated fig. 2) including threading that corresponds with the threaded portion of the first conduit section (see col. 7, lines 11-14, where a “hammer nut” is used; it is inherent a “hammer nut” comprises threads) and 
a surface (see annotated fig. 2) configured to abut the flange of the second conduit section. 

	Claim 5, Vigre discloses: 
The fluid system of claim 1, wherein the coating is a metal alloy (see col. 7, lines 9-11, where the coating is a made of metal).

	Claim 8, Vigre discloses: 
The fluid system of claim 1, further comprising a seal (see annotated fig. 2, where the seal comprises the coating) disposed between the first conduit section and the second conduit section.

	Claim 9, Vigre discloses: 
The fluid system of claim 1, wherein the beveled surface of the first conduit section causes the first conduit bore to include 
a first diameter (see annotated fig. 2) proximate the first end of the first conduit section and 
a second diameter (see the diameter near the inner surface in annotated fig. 2) proximate the first inner surface, 
the first diameter being greater than the second diameter (see annotated fig. 2), and 
the beveled surface of the second conduit section causes the second conduit bore to include 
a first diameter (see annotated fig. 2) proximate the first end of the second conduit section and 
a second diameter (see the diameter near the inner surface) proximate the second inner surface, 
the first diameter being greater than the second diameter (see annotated fig. 2, where the first diameter is greater than the second diameter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krywitsky as applied to claims 5 and 10 above and in view of ASB Industries (see NPL 2022).
In regards to claim 6, Krywitsky discloses: 
The fluid system of claim 5, but does not disclose: 
wherein the metal alloy is a powdered metal alloy, and 
the coating is a thermal spray coating comprising at least one of tungsten carbide, cobalt, or chromium.
However, ASB Industries (referred to as “ASB” hereinafter) discloses that thermal sprays are known to comprise a high velocity air fuel coating , also known as HVOF, which further comprises a powdered metal alloy such as Tungsten Carbide because HVOF Tungsten Carbide Coatings are “approximately twice as strong as steel with double the density of steel … When applied to a substrate, the HVOF Cemented Tungsten Carbide Coating immediately bonds to the surface, resulting in high bond strength and extreme wear resistance” (see the first paragraph of the NPL).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a thermal spray coating such as a HVOF Tungsten Carbide Coating on the beveled surfaces of Krywitsky because ASB discloses that HVOF Tungsten Carbide Coatings are approximately twice as strong as steel with double the density of steel and provides extreme wear resistance (see the first paragraph of the aforementioned reference). 

	In regards to claim 13, Krywitsky discloses: 
The hammer union of claim 10, but does not disclose the coating is a metal alloy formed from a powdered metal alloy comprising at least one of tungsten carbide, cobalt, or chromium.
However, ASB Industries (referred to as “ASB” hereinafter) discloses that thermal sprays are known to comprise a high velocity air fuel coating , also known as HVOF, which further comprises a powdered metal alloy such as Tungsten Carbide because HVOF Tungsten Carbide Coatings are “approximately twice as strong as steel with double the density of steel … When applied to a substrate, the HVOF Cemented Tungsten Carbide Coating immediately bonds to the surface, resulting in high bond strength and extreme wear resistance” (see the first paragraph of the NPL).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a thermal spray coating such as a HVOF Tungsten Carbide Coating on the beveled surfaces of Krywitsky because ASB discloses that HVOF Tungsten Carbide Coatings are approximately twice as strong as steel with double the density of steel and provides extreme wear resistance (see the first paragraph of the aforementioned reference). 

In regards to claim 16, Krywitsky discloses: 
The hammer union of claim 10, but does not explicitly disclose: 
wherein the coating is a thermal spray coating that is applied using a high velocity air fuel thermal spray process.
However, ASB Industries (referred to as “ASB” hereinafter) discloses that thermal sprays are known to comprise a high velocity air fuel coating , also known as HVOF, which further comprises a powdered metal alloy such as Tungsten Carbide because HVOF Tungsten Carbide Coatings are “approximately twice as strong as steel with double the density of steel … When applied to a substrate, the HVOF Cemented Tungsten Carbide Coating immediately bonds to the surface, resulting in high bond strength and extreme wear resistance” (see the first paragraph of the NPL).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a thermal spray coating such as a HVOF Tungsten Carbide Coating on the beveled surfaces of Krywitsky because ASB discloses that HVOF Tungsten Carbide Coatings are approximately twice as strong as steel with double the density of steel and provides extreme wear resistance (see the first paragraph of the aforementioned reference). 

In regards to claim 19, Krywitsky discloses:
The fluid system of claim 18, but does not disclose the thermal spray comprises a high velocity air fuel coating.
However, ASB Industries (referred to as “ASB” hereinafter) discloses that thermal sprays are known to comprise a high velocity air fuel coating , also known as HVOF, which further comprises a powdered metal alloy such as Tungsten Carbide because HVOF Tungsten Carbide Coatings are “approximately twice as strong as steel with double the density of steel … When applied to a substrate, the HVOF Cemented Tungsten Carbide Coating immediately bonds to the surface, resulting in high bond strength and extreme wear resistance” (see the first paragraph of the NPL).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a thermal spray coating such as a HVOF Tungsten Carbide Coating on the beveled surfaces of Krywitsky because ASB discloses that HVOF Tungsten Carbide Coatings are approximately twice as strong as steel with double the density of steel and provides extreme wear resistance (see the first paragraph of the aforementioned reference). 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vigre as applied to claim 1 above.
In regards to claim 7, Vigre discloses: 
The fluid system of claim 1, wherein the first conduit section includes a first surface (see annotated fig. 2 above) circumscribing the first conduit bore and 
the second conduit section includes a second surface (see annotated fig. 2, where the second surface is opposite the first surface) circumscribing the second conduit bore and 
but does not explicitly disclose: 
a first edge located between the first surface and the first beveled surface, the first edge being rounded or chamfered, and
a second edge located between the second surface and the second beveled surface, the second edge being rounded or chamfered.
However, Vigre discloses two embodiments 
where a first embodiment comprises a chamfered edge (see element 71 in Figs. 20a-c) between a beveled surface and an end face, and 
a second embodiment comprises a non-chamfered edge (see element 71 in Figs. 21a-c) between a similar beveled surface and end face.
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either a chamfered or non-chamfered edge to provide more space for the gasket when it expands because Vigre discloses that it is known for hammer unions to comprise either a chamfered or non-chamfered edge between the end face and beveled surface (see Figs. 20a-c and 21a-c). 
In addition, a change of shape has been held as being obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Lastly, applicant's specification does not explain the criticality of the various shapes. Thus, one of ordinary skill in the art can modified the shape and size of the bottom surface portion as desired for the intended use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frantz (U.S. Patent No. 3,877,730) discloses a similar device where a coating is welded near the beveled surface to cover the beveled surface.
Wilkins et al. (U.S. Patent No. 4,474,381) discloses it is known for beveled surfaces to wear over time. 
MacArthur (U.S. Patent No. 3,100,656) discloses a similar device comprising a plastic liner on the beveled surfaces. 
SPM Flow Control (WO-2021222329) discloses a similar device where the surfaces are coated using HVOF spray, but does not appear to have a valid priority date. 
Lockwood (U.S. Patent No. 8,356,843) discloses a similar device that uses a coating via vapor disposition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679